DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 19-20 are canceled.
Claim 21 is added. 
Claims 1-18 and 21 are presented for examination.
The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 12, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended Claims 3 and 12 recite “a single or plurality of facial images of the user”.  Amended Claim 18 recites “a captured facial image of the user”. 
A search of Applicant’s original Specification shows that it does not contain “facial image” or “facial images”.  The abovementioned limitations were introduced in the latest amendment after the filing of Applicant’s original Specification.
Therefore, Applicant’s original Specification does not teach the newly added limitation of “a single or plurality of facial images of the user” recited in amended Claims 3 and 12, and does not teach the newly added limitation of “a captured facial image of the user” recited in amended Claim 18

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
	
Amended Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended Claim 9 recites the limitation “ the contextual service delivery device comprises an active or passive short range communication means to connect the mobile device to the banking management server”.  Amended Claim 9 depends from Claim 1.  Claim 1 has been amended and no longer recites “a contextual service device” or “a mobile device”
Therefore, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-11, 14, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2011/0238573 by Varadarajan in view of US Patent 6,769,606 by Blosser et al. (“Blosser”).
As to Claim 1, Varadarajan teaches a computer automated system comprising: a processor; a memory; encoded instructions stored in the memory which when implemented by the processor cause the computer automated system to: authenticate a user via a terminal comprised in a pre-configured kiosk (Varadarajan: at least ¶0007; “mobile user device may provide transaction information or authentication information to an ATM or to an authentication system in communication with an ATM”; ¶0038 also discloses “the user connects the mobile user device 20 to the ATM 30”);
send an authenticated user credential to the computer automated system by the pre-configured kiosk (Varadarajan: at least ¶0039; “transaction information inputted to the ATM 30 from the mobile user device 20 may include all of the information required to complete the user's ATM transaction, including, for example, authentication information such as the user's account PIN or OTP”; ¶0042 further discloses “provider B system 60 receives the inputted transaction information, which may include the authentication information as described previously, from the ATM 30” and “the transaction authorization system 62 may, for illustrative example, verify the user's provider B account information, confirm sufficient funds availability in the user's provider B account to complete the requested transaction, communicate with an authentication system 66 to determine validation of the user's authentication information”);
process the authenticated user data (Varadarajan: at least ¶0039; “transaction information inputted to the ATM 30 from the mobile user device 20 may include all of the information required to complete the user's ATM transaction, including, for example, authentication information such as the user's account PIN or OTP”; ¶0042 further discloses “provider B system 60 receives the inputted transaction information, which may include the authentication information as described previously, from the ATM 30” and “the transaction authorization system 62 may, for illustrative example, verify the user's provider B account information, confirm sufficient funds availability in the user's provider B account to complete the requested transaction, communicate with an authentication system 66 to determine validation of the user's authentication information”) and additional contextual information associated with the user by the computer automated system (Varadarajan: at least ¶0034; “the user may be required to download and install a one-time passcode generator or other DVG 26 to provide an authenticating value or transaction identifier. The one-time passcode, authenticating value, transaction identifier or other dynamic value may be generated using one or more of a key, secret and/or other datum which is shared by the provider's authenticating system and the mobile user device 20”);
release an authorization information to the pre-configured kiosk by the computer automated system (Varadarajan: at least ¶0043; “transaction authorization system 62, in the present example, provides a transaction authorization result to the ATM 30”; ¶0063 also discloses “ATM 30 may complete the requested transaction when the ATM 30 has received an affirmative transaction authorization result during step 116”).
Varadarajan does not explicitly disclose, but Blosser discloses display the released authorization information at the terminal (Blosser: at least Col. 1 Lines 8-10; “an ATM display screen may be operative to output details of the transactions”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Blosser’s feature of display the released authorization information at the terminal (Blosser: at least Col. 1 Lines 8-10) with Varadarajan’s computer automated system.
The suggestion/motivation for doing so would have been to provide details of account transactions to bank customers (Blosser: at least Col. 1 Lines 22-34; 57-59).

Claim 10 (a method claim) corresponds in scope to Claim 1, and are similarly
rejected.

As to Claim 2, Varadarajan and Blosser teach the computer automated system of claim 1 wherein: the pre-configured kiosk further comprises a central processing unit (Varadarajan: at least ¶0020; “ATM 30 may be further configured with a memory 37 and a central processing unit (CPU) 38”); and
wherein the -pre-configuration comprises invoking a computer program product in the kiosk (Varadarajan: at least ¶0020; “ATM 30 may be configured by programming to conduct transactions of the types which are or may be processed through an ATM interface” and “executing one or more of the applications residing on the CPU 38 of ATM 30”).
Claim 11 (a method claim) corresponds in scope to Claim 2, and are similarly
rejected.

As to Claim 5, Varadarajan and Blosser teach the computer automated system of claim 1 wherein releasing an authorization information to the terminal by the computer automated system comprises an instruction to open access via a physical gateway to the user by the computer automated system (Varadarajan: at least ¶0044; “the transaction record is preferably provided in a paperless form, or may also be provided in printed form, for example, as a printed receipt produced by the ATM 30 and dispensed to the user, or as a printed receipt mailed to the user”; note: physical opening to dispense to user).
Claim 14 (a method claim) corresponds in scope to Claim 5, and are similarly
rejected.

As to Claim 6, Varadarajan and Blosser teach the computer automated system of claim 1 wherein the computer automated system is further caused to: in response to an authenticated user and processed authenticated user data (Varadarajan: at least ¶0039; “transaction information inputted to the ATM 30 from the mobile user device 20 may include all of the information required to complete the user's ATM transaction, including, for example, authentication information such as the user's account PIN or OTP”; ¶0042 further discloses “provider B system 60 receives the inputted transaction information, which may include the authentication information as described previously, from the ATM 30” and “the transaction authorization system 62 may, for illustrative example, verify the user's provider B account information, confirm sufficient funds availability in the user's provider B account to complete the requested transaction, communicate with an authentication system 66 to determine validation of the user's authentication information”) and additional context information relating to a service request (Varadarajan: at least ¶0034; “the one-time passcode … generated using one or more of a key, secret and/or other datum which is shared by the provider's authenticating system and the mobile user device 20”), dispense an instruction by the computer automated system to the terminal to open access via a physical gateway to the user (Varadarajan: at least ¶¶0043-0044; “affirmative transaction authorization result to the ATM 30, and at step 118 the ATM 30 completes the requested transaction” and “the transaction record is preferably provided in a paperless form, or may also be provided in printed form, for example, as a printed receipt produced by the ATM 30 and dispensed to the user, or as a printed receipt mailed to the user”; note: physical opening to dispense to user; dispensing in response to authorized transaction).

As to Claim 8, Varadarajan and Blosser teach the computer automated system of claim 1 wherein the pre-configured kiosk is a pre-configured contextual service delivery device (Varadarajan: ¶0021; ATM 30 delivers services such as “dispensing of currency (cash), a printer (not shown) to provide printed transaction information and a receiving mechanism (not shown) to input other paper based items such as negotiable documents, checks, bank drafts, money deposits and printed communication”).

As to Claim 9, Varadarajan and Blosser teach the computer automated system of claim 1 wherein: the computer automated system comprises a banking management server (Varadarajan: at least ¶0033; “provider A, which may be a banking institution” and “provider B, which may be a financial institution”);
the contextual service delivery device comprises an active or passive
short range communication means to connect the mobile device to the
banking management server (Varadarajan: at least ¶0038; “ATM interface 33 may be configured by any means suitable for communication of transaction and authentication information between the mobile user device 20 and the ATM 30, e.g., the interface 23 and the interface 33 may each be configured as an input interface and an output interface, with respect to the other … may be configured as contactless or wireless interfaces utilizing any of a number of contactless communication technologies, including but not limited to Bluetooth.TM., RFID, transponders, proximity card communication techniques”; ¶0041 further discloses “ATM 30 may connect to the provider B system 60 via the interface 31”; note: mobile device connects to banking institution through ATM using, for example, RFID); and
the requested service comprises a means to make a payment to a user
associated with the contextual service delivery device (Varadarajan: at least ¶0021; “dispensing of currency (cash), a printer (not shown) to provide printed transaction information and a receiving mechanism (not shown) to input other paper based items such as negotiable documents, checks, bank drafts”);
wherein the contextual service delivery device is operatively coupled to the
terminal (Varadarajan: ¶0021; “further configured with at least one input which may be configured to receive input from the user, such as a keypad 35, a card reader 39, or a display 34 where the display 34 may be configured for input, for example, through a touch screen”; note: terminal is comprised in the kiosk that delivers service).

As to Claim 17, Varadarajan and Blosser teach the computer implemented method of claim 10 further comprising pre-configuring the kiosk (Varadarajan: ¶0020; “ATM 30 may be configured by programming”); and wherein the kiosk is operatively coupled to the terminal (Varadarajan: ¶0021; “further configured with at least one input which may be configured to receive input from the user, such as a keypad 35, a card reader 39, or a display 34 where the display 34 may be configured for input, for example, through a touch screen”; note: terminal is comprised in the kiosk).

As to Claim 21, Varadarajan and Blosser teach the computer automated system of claim 1 wherein the received credential via the pre-configured kiosk comprises one or more biometric identification criteria (Varadarajan: at least ¶0036; “inputting information may include inputting by any known means … contactless or wireless input to provide electronic or biometric information” and “authentication information such as … biometric value”), a context service point code (Varadarajan: at least ¶0034; “the user may be required to download and install a one-time passcode generator or other DVG 26 to provide an authenticating value or transaction identifier. The one-time passcode … generated using one or more of a key, secret and/or other datum which is shared by the provider's authenticating system and the mobile user device 20”), and an additional context identifier (Varadarajan: at least ¶0034; “the one-time passcode … generated using one or more of a key, secret and/or other datum which is shared by the provider's authenticating system and the mobile user device 20”).

Claims 3-4, 12-13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2011/0238573 by Varadarajan in view of US Patent 6,769,606 by Blosser et al. (“Blosser”), and further in view of 2005/0063566 by Beek et al. (“Beek”).

As to Claim 3, Varadarajan and Blosser teach the computer automated system of claim 1 further comprising sending via the terminal, a single or plurality of facial images of the user, a context service point code (Varadarajan: at least ¶0034; “the user may be required to download and install a one-time passcode generator or other DVG 26 to provide an authenticating value or transaction identifier. The one-time passcode … generated using one or more of a key, secret and/or other datum which is shared by the provider's authenticating system and the mobile user device 20”), and an additional context identifier (Varadarajan: at least ¶0036; “inputting information may include inputting by any known means … contactless or wireless input to provide electronic or biometric information” and “authentication information such as … biometric value”);
based on the sent single or plurality of facial images of the user, the context service point code, and the additional context identifier, retrieve an additional context information (Varadarajan: at least ¶0043; “transaction authorization system 62, in the present example, provides a transaction authorization result to the ATM 30”; ¶0063 also discloses “ATM 30 may complete the requested transaction when the ATM 30 has received an affirmative transaction authorization result during step 116”; note: context of a transaction); and
wherein the retrieved additional context information is based on the additional context identifier (Varadarajan: at least ¶0036; “inputting information may include inputting by any known means … contactless or wireless input to provide electronic or biometric information” and “authentication information such as … biometric value”; ¶¶0043 and 0063 disclose retrieving of “transaction authorization result” and “affirmative transaction authorization result” that is based on transaction context identifier).

Varadarajan and Blosser does not explicitly disclose, but Beek discloses said additional context information relating to a travel plan associated with the user (Beek: at least ¶0127; “capture the face image of a person receiving an identification document such as a passport or visa and storing that image in a database for use at a later time when machine-assisted identity confirmation is required to verify the identity of the person who presents the identity document”; ¶0141 further disclose “in situations involving financial transactions, such as at automated bank teller machines (ATM), captured face images can be used to compare against data from the ATM card to verify that the correct person is using the card”; note: personal data from passport as context information relating to travel plan).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Beek’s feature of said additional context information relating to a travel plan associated with the user (Beek: at least ¶¶0127, 0141) with the computer automated system disclosed by Varadarajan and Blosser.
The suggestion/motivation for doing so would have been to perform “automated identity confirmation” of customers (Beek: at least ¶0013) in situation such as conducting “financial transactions” (Beek: at least ¶0142).

Claim 12 (a method claim) corresponds in scope to Claim 3, and are similarly
rejected.

As to Claim 4, Varadarajan and Blosser teach the computer automated system of claim 1 further comprising, receiving an authorization from the computer automated system by the terminal for allowing access to the authorized user (Varadarajan: at least ¶0043; “transaction authorization system 62, in the present example, provides a transaction authorization result to the ATM 30”; ¶0063 also discloses “ATM 30 may complete the requested transaction when the ATM 30 has received an affirmative transaction authorization result during step 116”; note: transaction authorized for user).
Varadarajan and Blosser do not explicitly disclose, but Beek discloses wherein authenticating the user and processing authenticated user data by the computer automated system further comprises authenticating and retrieving user passport data and user visa data (Beek: at least ¶0127; “capture the face image of a person receiving an identification document such as a passport or visa and storing that image in a database for use at a later time when machine-assisted identity confirmation is required to verify the identity of the person who presents the identity document”; ¶0141 further disclose “in situations involving financial transactions, such as at automated bank teller machines (ATM), captured face images can be used to compare against data from the ATM card to verify that the correct person is using the card”; note: verification using passport data and visa data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Beek’s feature of wherein authenticating the user and processing authenticated user data by the computer automated system further comprises authenticating and retrieving user passport data and user visa data (Beek: at least ¶¶0127, 0141) with the computer automated system disclosed by Varadarajan and Blosser.
The suggestion/motivation for doing so would have been to perform “automated identity confirmation” of customers (Beek: at least ¶0013) in situation such as conducting “financial transactions” (Beek: at least ¶0142).
Claim 13 (a method claim) corresponds in scope to Claim 4, and are similarly
rejected.

As to Claim 15, Varadarajan and Blosser teach the computer implemented method of claim 10 further comprising: in response to an authenticated user and processed authenticated user data (Varadarajan: at least ¶0039; “transaction information inputted to the ATM 30 from the mobile user device 20 may include all of the information required to complete the user's ATM transaction, including, for example, authentication information such as the user's account PIN or OTP”; ¶0042 further discloses “provider B system 60 receives the inputted transaction information, which may include the authentication information as described previously, from the ATM 30” and “the transaction authorization system 62 may, for illustrative example, verify the user's provider B account information, confirm sufficient funds availability in the user's provider B account to complete the requested transaction, communicate with an authentication system 66 to determine validation of the user's authentication information”) and additional context information (Varadarajan: at least ¶0034; “the one-time passcode … generated using one or more of a key, secret and/or other datum which is shared by the provider's authenticating system and the mobile user device 20”), dispense an instruction by the computer automated system to the terminal to open access via a physical gateway to the user (Varadarajan: at least ¶¶0043-0044; “affirmative transaction authorization result to the ATM 30, and at step 118 the ATM 30 completes the requested transaction” and “the transaction record is preferably provided in a paperless form, or may also be provided in printed form, for example, as a printed receipt produced by the ATM 30 and dispensed to the user, or as a printed receipt mailed to the user”; note: physical opening to dispense to user; dispensing in response to authorized transaction).
Varadarajan and Blosser does not explicitly disclose, but Beek discloses said additional context information relating to the travel plan (Beek: at least ¶0127; “capture the face image of a person receiving an identification document such as a passport or visa and storing that image in a database for use at a later time when machine-assisted identity confirmation is required to verify the identity of the person who presents the identity document”; ¶0141 further disclose “in situations involving financial transactions, such as at automated bank teller machines (ATM), captured face images can be used to compare against data from the ATM card to verify that the correct person is using the card”; note: personal data from passport as context information relating to travel plan).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Beek’s feature of said additional context information relating to the travel plan (Beek: at least ¶¶0127, 0141) with the method disclosed by Varadarajan and Blosser.
The suggestion/motivation for doing so would have been to perform “automated identity confirmation” of customers (Beek: at least ¶0013) in situation such as conducting “financial transactions” (Beek: at least ¶0142).

As to Claim 18, Varadarajan and Blosser teach the computer implemented method of claim 10 wherein the received credential via the pre-configured kiosk comprises a context service point code (Varadarajan: at least ¶0034; “the user may be required to download and install a one-time passcode generator or other DVG 26 to provide an authenticating value or transaction identifier. The one-time passcode … generated using one or more of a key, secret and/or other datum which is shared by the provider's authenticating system and the mobile user device 20”), and one or more biometric identification criteria (Varadarajan: at least ¶0036; “providing biometric information such as a retinal scan or a fingerprint into a device camera” and “authentication information such as … biometric value”).
Varadarajan and Blosser does not explicitly disclose, but Beek discloses the received credential comprises a captured facial image of the user (Beek: at least ¶0127; “capture the face image of a person receiving an identification document such as a passport or visa and storing that image in a database for use at a later time when machine-assisted identity confirmation is required to verify the identity of the person who presents the identity document”; ¶0141 further disclose “in situations involving financial transactions, such as at automated bank teller machines (ATM), captured face images can be used to compare against data from the ATM card to verify that the correct person is using the card”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Beek’s feature of the received credential comprises a captured facial image of the user (Beek: at least ¶¶0127, 0141) with the method disclosed by Varadarajan and Blosser.
The suggestion/motivation for doing so would have been to perform “automated identity confirmation” of customers (Beek: at least ¶0013) in situation such as conducting “financial transactions” (Beek: at least ¶0142).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2011/0238573 by Varadarajan in view of US Patent 6,769,606 by Blosser et al. (“Blosser”), and further in view of 2001/0016825 by Pugliese et al. (“Pugliese”).

As to Claim 7, Varadarajan and Blosser teach the computer automated system of claim 1.
Varadarajan and Blosser does not explicitly disclose, but Pugliese discloses  wherein the computer automated system comprises an airline operations management server (Pugliese: at least ¶0080; “central computer 10 is connected to a flight reservations center 60 that allows flight reservations personnel to input data to and access the central computer at all times”; ¶0015 also discloses “One or more of these kiosks are preferably placed throughout a designated airline terminal, each having one or more ATM machines”);
the pre-configured kiosk comprises a boarding gate controller (Pugliese: at least ¶0059; “having verified that the passenger has not received a boarding pass, a boarding pass or passes bearing the I.D. number of the passenger and a respective seat assignment will be issued. At step 433, the reservation information in the main record will be updated to indicate that boarding passes have been issued to the passenger, and, at step 434, the remote terminal will display the message PLEASE PROCEED TO GATE”; ¶0060 also discloses “information can be communicated to the gate from the main computer so that the flight can be held”); and

the requested service comprises a request for access through a physical
gateway based on a user boarding pass, a user passport, and a user visa identification invoked by the pre-configured kiosk (Pugliese: at least ¶0059; “having verified that the passenger has not received a boarding pass … a respective seat assignment will be issued”; note: boarding pass has passport and visa information).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pugliese’s features of wherein the computer automated system comprises an airline operations management server (Pugliese: at least ¶¶0015, 0080);
the pre-configured kiosk comprises a boarding gate controller (Pugliese: at least ¶¶0059-0060); and

the requested service comprises a request for access through a physical gateway based on a user boarding pass, a user passport, and a user visa identification invoked by the pre-configured kiosk (Pugliese: at least ¶0059) with the computer automated system disclosed by Varadarajan and Blosser.

The suggestion/motivation for doing so would have been to allow passengers to use a special ATM for check-in service at an airport (Pugliese: at least ¶0015; “If the passenger does not wish to check baggage at curbside when he or she arrives at the airport, he or she may proceed directly to check-in at a special identification card automatic teller machine (ATM), which may be conveniently located at a kiosk on the terminal concourse”).

Claim 16 (a method claim) corresponds in scope to Claim 7, and are similarly
rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications. 
Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H .W./ 
Examiner, AU 2168
15 September 2022 
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168